Citation Nr: 0104456	
Decision Date: 02/13/01    Archive Date: 02/20/01

DOCKET NO.  97-22 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a higher initial disability rating for the 
residuals of a left knee strain, post-operative medial 
meniscectomy with removal of semilunar cartilage, currently 
evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel



INTRODUCTION

The appellant had verified active duty for training (ACDUTRA) 
from June 1977 to December 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision rendered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the appellant 
service connection for hypertension, and granted service 
connection for the residuals of a left knee strain, post-
operative medial meniscectomy with removal of semilunar 
cartilage, and assigned a 10 percent disability rating.

In November 1998, the Board remanded to the RO the issues 
currently on appeal for the purpose of conducting VA 
examinations.  VA examinations were conducted and these 
issues have been returned to the Board for further appellate 
consideration.

The issue of entitlement to an increased disability rating 
for the residuals of a left knee strain, post-operative 
medial meniscectomy with removal of semilunar cartilage, is 
the subject of a further remand as discussed in the REMAND 
section.


FINDINGS OF FACT

There is competent medical evidence reflecting that the 
veteran's hypertension was manifested to a degree of 10 
percent within a year of service separation.


CONCLUSION OF LAW

The veteran's hypertension is presumed to have been incurred 
in service.  38 U.S.C.A. §§ 101(21) and (24), 1101, 1112, 
1113, 1131 (West 1991 & Supp. 2000); Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 4.104 
(2000).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for Hypertension

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the appellant's claims.  See 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim, and provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

The Board is cognizant of the fact that the RO originally 
denied the appellant's hypertension claim as "not well 
grounded".  However, in reviewing the decision, the 
statement of the case and the various statements of the case, 
it is clear that the RO considered all of the relevant 
evidence of record and furnished all of the relevant law and 
regulations.  Moreover, in light of the decision to grant the 
appellant's claim for service connection for hypertension, 
the Board finds no prejudice to the appellant.  See Bernard v 
Brown, 4 Vet. App. 384 (1993).

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the appellant's hypertension 
claim have been properly developed as the veteran's service 
and Marine Reserve medical records and obtainable non-VA and 
VA records, including those for his June 1999 VA hypertension 
examination, have been associated with the claims file and, 
as noted below, the evidence is sufficient to grant the claim 
for service connection for hypertension on the merits.

A disability is service connected if it was incurred or 
aggravated in the line of duty in the active military, naval, 
or air service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k); 
see 38 U.S.C.A. § 1131 and 38 C.F.R. § 3.303(a) (stating 
basic requirements for entitlement to service connection).  
In addition, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated 
while performing ACDUTRA or from an injury incurred or 
aggravated during INACDUTRA.  38 U.S.C.A. §§ 101(24), 1131, 
1137, 5107 (West 1991); 38 C.F.R. § 3.303 (2000).  An injury 
is not incurred "in the line of duty" if it was the result of 
the veteran's own willful misconduct or was a result of his 
or her abuse of alcohol.  38 C.F.R. § 3.1(m).  A service 
department finding that an injury occurred in the line of 
duty will be binding on the VA unless it is patently 
inconsistent with the requirements of laws administered by 
the VA.  Id.; see Kinnaman v. Principi, 4 Vet. App. 20, 28 
(1993) (Coast Guard determination that veteran's eye disease 
was incurred in the line of duty binding on the VA pursuant 
to regulation).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred in the line of duty.  38 U.S.C.A. § 101(21) and 
(24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter alia, full-time 
duty in the Armed Forces performed by Reserves for training 
purposes.  38 C.F.R. § 3.6(c)(1).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 1991).  A veteran 
is presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated.  38 U.S.C.A. § 1111(West 1991).  Only such 
conditions as are recorded in examination reports are to be 
considered as "noted."  The veteran's reported history of the 
pre-service existence of a disease or injury does not 
constitute notations of such disease or injury, but is 
considered with all other evidence in determining if the 
disease or injury pre-existed service.  See Paulson v. Brown, 
7 Vet. App. 466, 470 (1995); 38 C.F.R. § 3.304(b). 

In this case, the evidence of record shows that the appellant 
sustained an injury during ACDUTRA, resulting in a service-
connected knee disability.  Thus, the appellant's status as a 
veteran has been established and, as will be discussed below, 
the evidence shows that his hypertension was disabling to a 
degree of 10 percent within one year of service and that he 
has had the hypertension ever since.  38 U.S.C.A. §§ 101(22), 
(24), 1101, 1110, 1112, 1113, 1131 (West 1991); 38 C.F.R. §§ 
3.1, 3.6, 3.102, 3.303, 3.307, 3.309 (20000)

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 
C.F.R. § 3.303(a) (2000).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of 
war, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 1101, 
1112, 1113, 1131; 38 C.F.R. 3.307, 3.309.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  In 
order to prevail in the veteran's claim for service 
connection there must be medical evidence of a current 
disability as established by a medical diagnosis; of 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and of a nexus 
between the in-service injury or disease and the current 
disability established by medical evidence.  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.  

During the pendency of this case, effective January 12, 1998, 
VA revised the criteria for evaluating hypertension.  See 62 
Fed. Reg. 65207-224 (Dec. 11, 1997).  The Board notes that 
both the old and new rating criteria have been considered and 
are described below.  Karnas, 1 Vet. App.  at 312-30.

Under the provisions of the rating schedule in effect prior 
to January 12, 1998, hypertensive vascular disease (essential 
arterial hypertension) manifested by diastolic pressure 
predominantly 100 or more warranted a 10 percent evaluation.  
A note provided that when continuous medication was necessary 
for control of hypertension with a history of diastolic blood 
pressure predominantly 100 or more, a minimum rating of 10 
percent would be assigned.  38 C.F.R. § 4.104, Diagnostic 
Code 7101(1997).  The current Diagnostic Code 7101 provides 
that a 10 percent rating is warranted for hypertensive 
vascular disease (essential arterial hypertension) manifested 
by: diastolic pressure predominantly 100 or more; systolic 
pressure predominantly 160 or more; or a minimum evaluation 
for an individual with a history of diastolic pressure 
predominantly 100 or more who requires continuous medication 
for control.  Note 1 to Diagnostic Code 7101 provides that 
hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  The term hypertension means that the 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2000).  The Board finds that 
the former rating schedule is more favorable to the appellant 
and must be applied in this instance.  Karnas, 1 Vet. App. at 
312-13; see also Dudnick v. Brown, 10 Vet. App. 79 (1997).

The appellant contends that he did not have hypertension 
prior to service, and that he developed hypertension during 
service as a result of the stress of concealing his knee 
injury, so that he might stay in the service.  In its 
November 1998 remand opinion, the Board noted that the 
appellant is a veteran within the meaning of the applicable 
law and regulations and, as he is a veteran who had more than 
90 days of active service, the one-year presumption for 
hypertension noted above is applicable.  The veteran has a 
service-connected disability (residuals of a left knee 
injury) sustained during his 6 months of continuous ACDUTRA.  
Under the cited legal authority, he is therefore a veteran 
and the one year presumptive law and regulations for 
hypertension are applicable.  In denying the veteran's claim 
for service connection for hypertension, the RO incorrectly 
held that that presumption was not applicable because the 
appellant was not a veteran.  This procedural defect is cured 
by the Board's decision.  38 C.F.R. § 19.9 (2000).

Unless there is clear and unmistakable evidence to the 
contrary, VA must presume that the veteran was in sound 
condition except as to those defects, infirmities, or 
disorders noted at the time of his entrance into service.  38 
U.S.C.A. § 1132 (West 1991).  The presumption of sound 
condition provides that every veteran shall be taken to have 
been in sound condition when examined, accepted, and enrolled 
for service, except as to those defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.

Service medical records show blood pressure readings of 
130/90 and 136/94 in June 1977; of 126/80 in July 1977; and 
of 118/80 on an October 1977 separation examination report.  
While borderline high or slightly elevated diastolic blood 
pressure readings were noted upon enlistment they were soon 
followed by normal readings and no diagnosis of hypertension 
was recorded during the veteran's period of ACDUTRA (June to 
December 1977).  Subsequent Reserve medical records show 
blood pressure readings of 136/100, 138/100 and 130/100 on 
July 15, 1978; of 152/90, 150/80, 160/98 and 148/100 on July 
16, 1978; and of 140/100 in his final physical examination on 
October 12, 1978.  The October 1978 report also noted that 
the appellant was not qualified for retention due to 
hypertension.

Private treatment records obtained from Kaiser Permanente 
from July 1978 to July 1980 include a blood pressure reading 
of 140/90 and a diagnosis of borderline hypertension, 
probably essential, in October 1979 and medication control 
for high blood pressure in July 1980.  

Private treatment records from M. G. G., M.D., from February 
1984 to November 1988 show continuous treatment and 
medication control for high blood pressure.
 At a VA orthopedic examination in July 1996, the veteran 
indicated that he had stopped taking his anti-hypertensive 
medication in 1992; it was not clear whether a physician 
discontinued the medication.  

At a June 1999 VA hypertension examination, the veteran 
reported that he has had hypertension since he was in 
service, at which time, he was started on hydrochlorothiazide 
and then was medically discharged because of hypertension.  
He stated that he had been treated for approximately 22 years 
for hypertension and was currently taking Zestril.  His blood 
pressure readings on Zestril were 153/83 and 153/85.  
Moreover, the veteran reported that he had mild impotence 
related to his hypertension or medication for hypertension.  
The examiner concluded that the veteran has long-standing 
hypertension that will need treatment.  In an addendum to the 
examination report, the examiner noted that he had reviewed 
the claims file and that the veteran's hypertension was not 
aggravated by active duty for training.

As reported above, the earliest documented evidence of a 
diastolic blood pressure reading of 90 or greater was shown 
in medical evidence dated in June 1977, upon enlistment at 
which time blood pressure readings of 130/90 and 136/94 were 
recorded.  But these readings were followed by normal blood 
pressure readings of 126/80 and 118/80 in July and October 
1977.  There is no indication of a diagnosis of hypertension 
during the veteran's period of ACDUTRA from June to December 
1977.  Less than a year later, in July and August 1978, the 
veteran had several diastolic readings predominantly in the 
90 to 100 range, which led to a diagnosis of hypertension in 
August 1978 and subsequent discharge from the Reserves due to 
hypertension.  This evidence of several blood pressure 
readings made within the first post-service year, as recorded 
in Reserve medical records and examination reports, and the 
notation that the veteran was discharged from the Reserves 
because of hypertension, is sufficient evidence to conclude 
that the veteran had hypertension to a degree of 10 percent 
disabling, within one year of his 6 months of continuous 
ACDUTA.  Since the claimant is veteran (with service 
connection in effect for residuals of a left knee injury 
sustained during that same period of service), he is entitled 
to the one year presumption afforded to veterans with 
hypertension.  A recent VA medical examination confirmed that 
the veteran still has hypertension.  

In view of the foregoing, the Board presumes that the 
veteran's hypertension began during service.  This is 
particularly so when coupled with the facts that: the veteran 
was started on hydrochlorothiazide within a year of his 6 
months of continuous service, was medically discharged from 
the reserves because of hypertension and began treatment for 
hypertension within one year of service, has been treated for 
more than 20 years for hypertension and is currently taking 
Zestril to control it.  This meets the presumptive service 
requirements for hypertension as defined by 38 C.F.R. 
§ 4.104.   See 38 C.F.R. § 3.307, 3.309.   

Having reviewed the evidence in its entirety, the Board finds 
that service connection is warranted for hypertension. 


ORDER

Entitlement to service connection for hypertension is 
granted.


REMAND

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals before March 
1, 1999) (Court) has held that a remand by the Board confers 
on the veteran or other claimant, as a matter of law, the 
right to compliance with the remand order.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

The Board's remand of November 1998 directed that the veteran 
should undergo an orthopedic examination to determine the 
severity of his service-connected residuals of a left knee 
strain, post-operative medial meniscectomy with removal of 
semilunar cartilage.  The Board noted that, in DeLuca v. 
Brown, 8 Vet. App. 202, 205-8 (1995), the Court held that an 
examination of joints must consider whether pain could 
significantly limit functional ability during flare-ups, 
citing 38 C.F.R. § 4.40, which states that a body part which 
becomes painful on use must regarded as seriously disabled, 
and 38 C.F.R. § 4.45, which pertains to the consideration of 
weakened movement, excess fatigability, and incoordination in 
rating orthopedic disability.  In the November 1998 opinion, 
the Board stated that: the orthopedic examiner should also 
determine whether the veteran's left knee exhibits weakened 
movement, excess fatigability, or incoordination, and, if 
feasible, these determinations should be expressed in terms 
of the degree of additional range of motion loss or favorable 
or unfavorable ankylosis due to any weakened movement, excess 
fatigability, or incoordination.  The examiner should express 
an opinion on whether pain could significantly limit 
functional ability during flare-ups. This determination 
should also, if feasible, be portrayed in terms of the degree 
of additional range of motion loss or favorable or 
unfavorable ankylosis due to pain on use or during flare-ups.

While this case was in remand status, the veteran underwent 
two joints examinations in February 1999 and 2000, at which 
he complained of flare-ups of knee pain.  The examiner did 
not make the determinations or provide the opinion requested 
by the Board's November 1998 remand and, therefore, under the 
holding in Stegall, this case must be again remanded so that 
the requested medical information may be obtained. 

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for residuals of his left knee 
strain.  The RO should then secure copies 
of all identified records not already in 
the claims file and associate them with 
the record.  38 C.F.R. § 3.159 (2000).

2.  Thereafter, the RO should schedule 
the veteran for a comprehensive VA 
orthopedic examination to be performed by 
a physician other than the one who 
evaluated the veteran in February 1999 
and 2000.  The claims file and this order 
must be made available to, and be 
reviewed by, the examiner prior to the 
examination, and the examiner should so 
indicate in the report that they were 
reviewed.  The orthopedic evaluation 
should include complete range of motion 
studies of the left knee and any other 
tests, which are deemed necessary.  The 
orthopedic examiner should determine 
whether the veteran's left knee exhibits 
weakened movement, excess fatigability, 
or incoordination, and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The orthopedic examiner 
should also express an opinion on the 
question of whether pain could 
significantly limit functional ability 
during flare-ups.  That determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion lost due to pain on use or pain 
during flare-ups. If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated.

3.  The RO also is requested to review 
the entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126).  

4.  The RO should review all examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND, and, if not, the RO 
should implement corrective procedures.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for the veteran's 
service-connected left knee disability.  
The RO should consider the claim based on 
all the pertinent evidence of record, and 
all applicable laws and regulations, as 
well as the Court's decision in DeLuca 
with application of 38 C.F.R. §§ 4.40 and 
4.45.  If the benefits sought are not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  The 
case should then be returned to the Board 
for appellate review.

The purposes of this REMAND are to comply with the Court's 
holding in Stegall and to obtain clarifying medical 
information.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time. The appellant and his representative have the 
right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



